 Case 3:20-cv-00519-NJR Document 36 Filed 12/01/20 Page 1 of 2 Page ID #74



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                  Plaintiff,

 v.                                              Case No. 3:20-CV-00519-NJR

 ONE 2004 PHAETON RV,
 VIN:4UZAAHAK24CM37627 et al.,

                  Defendants.

                                         ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Strike Claim by the Government (Doc. 35).

For the reasons set forth below, the Court grants the Motion.

       On June 2, 2020, the United States filed a forfeiture complaint in this action, and

Claimant Jay Laes filed a claim on July 16, 2020. Laes moved for an extension of his

deadline to answer the complaint and was granted an extension until August 20, 2020

(Doc. 18). On that date, Laes filed a motion to dismiss (Doc. 20). On August 26, the

Government served special interrogatories on Laes, indicating that it would respond to

his motion to dismiss within 21 days of Laes’s answers to the interrogatories, as permitted

by Rule G(6) of the Supplemental Rules of the Federal Rules of Civil Procedure. Laes

failed to respond to the interrogatories, and on September 9 the Court ordered Laes to

indicate by September 21 the date on which he served answers to the special

interrogatories. Laes failed to serve responses to the interrogatories, and on October 1 this

Court entered an order compelling Laes to show cause by October 8 why he should not



                                        Page 1 of 2
 Case 3:20-cv-00519-NJR Document 36 Filed 12/01/20 Page 2 of 2 Page ID #75



be sanctioned for failing to respond to the Court’s order of September 9. To date, Laes

still has not responded to interrogatories or provided any reason to the Court as to why

he has failed to do so.

       On November 13, 2020, the Government filed the instant motion moving for a

default judgment against Laes based on his failure to respond to special interrogatories.

To date, Laes has not responded to that motion. Supplemental Rule G(8)(c)(i)(A) gives

the the Court discretion to strike a claim for “for failing to comply” with the supplemental

rules on special interrogatories. Here, the Court finds that Laes has significantly delayed

the proceedings by failing to respond to the Government’s special interrogatories, and he

has provided no extenuating reasons despite being given multiple opportunities to do so.

       Accordingly, the Court STRIKES the claim of Jay Laes and enters default against

Claimant Laes. The Court further SANCTIONS Jay Laes in the amount of $1000.00

(payable to the Clerk of the United States District Court, Southern District of Illinois), to

be paid within 30 days of this order. The Court continues to retain jurisdiction to impose

any additional sanctions upon Jay Laes or his attorney, Jessica Koester, should Laes fail

to comply with this order.

       IT IS SO ORDERED.

       DATED: December 1, 2020


                                                  s/ Nancy J. Rosenstengel
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 2 of 2
